IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jasmine Weeks, Arnell Howard,             :
Patricia Shallick, individually and       :
on behalf of all others                   :
similarly situated,                       :
                           Petitioners    :
                                          :
             v.                           :        No. 409 M.D. 2019
                                          :
Department of Human Services of           :
the Commonwealth of Pennsylvania,         :
                      Respondent          :


PER CURIAM                               ORDER


             NOW, April 22, 2021, having considered Petitioners’ application for

reargument/reconsideration, and Respondent’s answer thereto, the application for

reargument is denied.

             To the extent the application seeks reconsideration, the application is

granted, and our Opinion and Order filed March 24, 2021, are hereby withdrawn.

             An Amended Opinion and Order will follow.